Case: 20-1071    Document: 32     Page: 1   Filed: 11/06/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      GREGORY MATWIJISZYN, STEPHEN
    MATWIJISZYN, SUBSTITUTED FOR STEFAN
                MATWIJISZYN,
              Claimants-Appellants

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1071
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-1963, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: November 6, 2020
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, for claimants-appellants.

     SEAN LYNDEN KING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
Case: 20-1071    Document: 32     Page: 2   Filed: 11/06/2020




 2                                    MATWIJISZYN   v. WILKIE



 KIRSCHMAN, JR.; BRIAN D. GRIFFIN, BRANDON A. JONAS, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                  ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Stefan Matwijiszyn appeals from the final decision of
 the United States Court of Appeals for Veterans Claims af-
 firming the Board of Veterans’ Appeals’ denial of Mr. Mat-
 wijiszyn’s entitlement to service connection for a nervous
 condition. We dismiss for lack of jurisdiction.
                         BACKGROUND
     Mr. Matwijiszyn served on active duty in the United
 States Army from November 1956 to April 1958. He un-
 derwent two preservice medical examinations, both of
 which reported “abnormal” psychiatric findings. J.A. 19,
 130. A May 1953 examination summarized “defects and
 diagnoses” as “[a]nxiety [t]racts.” J.A. 131. A Novem-
 ber 1956 examination summarized “defects and diagnoses”
 as “[m]ild neurotic tendencies.” J.A. 20. Mr. Matwijiszyn
 was nonetheless deemed fit for military service.
     On several occasions during service, Mr. Matwijiszyn
 sought mental health treatment. He complained of insom-
 nia in December 1956 and was provisionally diagnosed
 with “anxiety neurosis.” J.A. 21. A subsequent medical ex-
 amination reported “[n]o neuropsychiatric disease.” J.A. 2.
 Mr. Matwijiszyn’s complaints of insomnia persisted, and in
 July 1957, he was diagnosed with “neurotic reaction” and
 prescribed Thorazine. J.A. 24–25. In September 1957, he
 was diagnosed with “emotional immaturity with habit for-
 mation.” J.A. 33.
     In 1965, Mr. Matwijiszyn filed a formal claim with the
 Veterans Administration (VA) seeking compensation for a
 service-connected “nervous condition.” J.A. 28. After
Case: 20-1071     Document: 32     Page: 3    Filed: 11/06/2020




 MATWIJISZYN   v. WILKIE                                    3



 reviewing Mr. Matwijiszyn’s preservice and service medi-
 cal records, and his post-service medical records reflecting
 diagnoses for depressive-psychotic reaction and depres-
 sion-tension, the VA regional office (RO) denied Mr. Mat-
 wijiszyn’s claim in July 1966. The RO reasoned that the
 “[r]ecords show that the veteran’s disability, whatever its
 nature or diagnosis, preexisted service,” and that “[t]he in-
 cidents in service represented the natural progress of the
 disability and do[] not constitute aggravation.” J.A. 34.
    In December 2005, Mr. Matwijiszyn requested that the
 VA reopen his claim. Considering both the record at the
 time of the 1966 decision and new evidence (including a
 2007 VA examination of Mr. Matwijiszyn and a 2007 state-
 ment from a doctor who had treated him), the RO granted
 Mr. Matwijiszyn service connection for paranoid schizo-
 phrenia effective December 5, 2005. J.A. 49–50.
      Several years later, in October 2012, Mr. Matwijiszyn
 filed a request to revise the 1966 rating decision on the
 grounds of clear and unmistakable error (CUE). He alleged
 that in 1966, the RO failed to correctly apply 38 U.S.C.
 § 1111 1 and 38 C.F.R. § 3.303(b). Specifically, Mr. Matwi-
 jiszyn asserted that, contrary to the RO’s conclusion, he
 “was entitled to the 38 U.S.C. § 1111 presumption of sound-
 ness because his entrance examination did not note a psy-
 chiatric diagnosis,” and the record did not contain clear and
 unmistakable evidence that both his psychosis preexisted
 service and was not aggravated by service. J.A. 62–63.
 With respect to 38 C.F.R. § 3.303(b), Mr. Matwijiszyn ar-
 gued that he was entitled to service connection because no


     1   At the time of the 1966 rating decision, current
 § 1111 was designated as § 311. In 1991, Congress redes-
 ignated sections of chapters 11 through 42 of title 38 of the
 U.S. Code. See Department of Veterans Affairs Codifica-
 tion Act, Pub. L. No. 102-83, § 5(a), 105 Stat. 378, 406
 (1991). We refer to the current version of the statute.
Case: 20-1071    Document: 32      Page: 4    Filed: 11/06/2020




 4                                     MATWIJISZYN   v. WILKIE



 etiological link is required between the condition noted in
 service and the subsequently diagnosed disability, and he
 “suffered from psychiatric symptomatology in service and
 this symptomatology continued post-service and resulted
 in a diagnosis of psychotic depression.” J.A. 61. The VA
 denied Mr. Matwijiszyn’s request to revise the 1966 rating
 decision. Mr. Matwijiszyn appealed to the Board of Veter-
 ans’ Appeals (Board).
     On appeal, the Board declined to revise the 1966 rating
 decision on the basis of CUE, concluding that the “1966 rat-
 ing decision was based on the correct facts and law as they
 were known and existed at that time.” J.A. 98. The Board
 found Mr. Matwijiszyn’s “reliance on the fact that no diag-
 nosis of a psychiatric disorder . . . was made at the time of
 his entry into service” to be “misplaced,” because “[t]he law
 does not require a diagnosis be made at the time of entry,
 only that ‘defects, infirmities or disorders’ be ‘noted.’”
 J.A. 102. Finding that Mr. Matwijiszyn’s pre-service exam-
 inations “clearly demonstrate[] that [he] was noted to have
 a psychiatric defect or irregularity,” the Board agreed with
 the RO that the presumption of soundness did not apply.
 J.A. 103. The Board further concluded that there was no
 CUE in the RO’s failure to apply the chronicity and conti-
 nuity of symptomatology provisions of 38 C.F.R. § 3.303(b),
 because “[o]nce a finding is made that a disability preex-
 isted service, service connection is no longer considered on
 a direct basis” under § 3.303, “but on the basis of aggrava-
 tion” under § 3.306. J.A. 103–04. Because the “RO’s deci-
 sion determined that there was no aggravation beyond the
 natural progression of the Veteran’s psychiatric disability
 in service . . . based upon a weighing of evidence and rea-
 sonable minds could differ as to the outcome,” the Board
 determined that there was no CUE in the RO’s decision.
 J.A. 104. Mr. Matwijiszyn appealed to the Court of Ap-
 peals for Veterans Claims (Veterans Court).
     The Veterans Court affirmed. It determined that it
 “need not address the merits” of Mr. Matwijiszyn’s
Case: 20-1071     Document: 32      Page: 5    Filed: 11/06/2020




 MATWIJISZYN   v. WILKIE                                      5



 argument under § 1111 2 that the presumption of sound-
 ness should have been applied, because even assuming
 that the Board erred as a matter of law, Mr. Matwijiszyn
 “fail[ed] to demonstrate that any error is prejudicial to the
 outcome of his motion to revise the 1966 rating decision” as
 required to demonstrate CUE. Matwijiszyn v. Wilkie,
 No. 16-1963, 2019 WL 3241655, at *5 (Vet. App. July 18,
 2019). Because Mr. Matwijiszyn did “not identify any spe-
 cific evidence in 1966 that shows that a psychosis mani-
 fested in service,” the Veterans Court determined that he
 failed to demonstrate that the Board “would have found
 that application of § 3.303(b) would have resulted in a man-
 ifestly changed outcome.” Id. at *6. Considering the facts,
 including the military’s classification of the conditions in
 Mr. Matwijiszyn’s service medical records as “psychoneu-
 rotic disorders or character and behavior disorders” and
 the multiple uses for Thorazine, the Veterans Court found
 that “it is not absolutely clear that application of § 3.303(b)
 would have resulted in an award of service connection” for
 psychosis. Id. at *6–7. Accordingly, the Veterans Court
 decided that “any error by the Board in its analysis of the
 presumption of soundness is harmless.” Id. at *7. Mr. Mat-
 wijiszyn timely appealed to this court. 3



     2    The Veterans Court noted that the Board incor-
 rectly identified the applicable presumption of sound con-
 dition as § 1132 (formerly § 332, applicable during
 peacetime) rather than § 1111 (formerly § 311, applicable
 during wartime), but found the misidentification immate-
 rial, as the pertinent language of both statutes was essen-
 tially identical.
      3 On October 30, 2020, counsel for appellant filed a no-

 tice indicating that Mr. Matwijiszyn had died and that
 Mr. Matwijiszyn’s sons sought to be substituted for
 Mr. Matwijiszyn as claimants before the VA and in this ap-
 peal. Notice of Death at 1–2, Matwijiszyn v. Wilkie,
Case: 20-1071     Document: 32      Page: 6     Filed: 11/06/2020




 6                                       MATWIJISZYN   v. WILKIE



                          DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. Githens v. Shinseki, 676 F.3d
1368, 1371 (Fed. Cir. 2012). We have jurisdiction to “decide
 any challenge to the validity of any statute or regulation or
 any interpretation thereof brought under this section, and
 to interpret constitutional and statutory provisions, to the
 extent presented and necessary to a decision.” 38 U.S.C.
 § 7292(c). We may not review “a challenge to a factual de-
 termination” or “a challenge to a law or regulation as ap-
 plied to the facts of a particular case” absent a
 constitutional issue. Id. § 7292(d)(2).
     “CUE provides a means for collateral attack on a final
 decision of an RO.” Cook v. Principi, 318 F.3d 1334, 1342
 (Fed. Cir. 2002) (en banc). To constitute CUE, an alleged
 error must first “have been outcome determinative,” and
 second, “must have been based upon the evidence of record
 at the time of the original decision.” Id. at 1344 (first citing
 Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); and
 then citing Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir.
 2001)). CUE “must be the sort of error which, had it not
 been made, would have manifestly changed the outcome at
 the time it was made.” Id. at 1343 (quoting Russel v. Prin-
 cipi, 3 Vet. App. 310, 314 (1992) (en banc)).




 No. 20-1071 (Fed. Cir. Oct. 30, 2020), ECF No. 29. We treat
 this notice as a motion to substitute the deceased’s sons,
 Gregory and Stephen Matwijiszyn, as appellants, and
 hereby grant the motion. This is permissible as the one-
 year period to file a formal claim with the Department of
 Veterans Affairs has not yet run, and substitution is sepa-
 rate from considerations of standing and does not itself es-
 tablish entitlement. See Merritt v. Wilkie, 965 F.3d 1357,
 1360–62 (Fed. Cir. 2020).
Case: 20-1071     Document: 32      Page: 7    Filed: 11/06/2020




 MATWIJISZYN   v. WILKIE                                      7



      On appeal, Mr. Matwijiszyn argues that the Veterans
 Court relied on the same misinterpretations of 38 U.S.C.
 § 1111 and 38 C.F.R. § 3.303(b) as the Board. Appellant’s
 Br. 3. Mr. Matwijiszyn also argues that the Veterans Court
 failed to address his arguments that “the Board had incor-
 rectly determined that the presumption of soundness . . .
 did not apply.” Id. at 8. We disagree.
     The Veterans Court expressly acknowledged Mr. Mat-
 wijiszyn’s arguments that the Board misinterpreted these
 provisions but determined that it need not resolve those ar-
 guments to decide Mr. Matwijiszyn’s case. Instead, the
 Veterans Court decided that Mr. Matwijiszyn failed to
 demonstrate CUE because, even assuming that the Board
 made the legal errors he alleged, Mr. Matwijiszyn “fail[ed]
 to demonstrate that any error is prejudicial to the outcome
 of his motion to revise the 1966 rating decision.” Matwi-
 jiszyn, 2019 WL 3241655, at *5; see also id. at *6 (conclud-
 ing that Mr. Matwijiszyn “has not demonstrated that the
 Board in 2015 would have found that application of
 § 3.303(b) would have resulted in a manifestly changed
 outcome”). The Veterans Court’s conclusion that any legal
 error by the Board is “harmless,” id. at *7, is a factual de-
 termination that we lack jurisdiction to review. Pitts
 v. Shinseki, 700 F.3d 1279, 1286 (Fed. Cir. 2012) (conclud-
 ing that argument that error was not harmless “challenges
 the [Veterans Court’s] application of law to fact and there-
 fore falls outside this court’s jurisdiction” (citing 38 U.S.C.
 § 7292(d)(2))); Newhouse v. Nicholson, 497 F.3d 1298, 1302
 (Fed. Cir. 2007) (stating that 38 U.S.C. § 7292(d)(2) “pre-
 vents us from reviewing Mr. Newhouse’s contentions re-
 garding actual prejudice”); Conway v. Principi, 353 F.3d
1369, 1375 (Fed. Cir. 2004) (“[T]he ultimate conclusion of
 the effect of the rule of prejudicial error on this case is be-
 yond our jurisdiction.”).
    We are also unpersuaded by Mr. Matwijiszyn’s argu-
 ment, without further explanation, that the Veterans
 Court’s prejudice analysis itself “relies upon a
Case: 20-1071    Document: 32     Page: 8    Filed: 11/06/2020




 8                                     MATWIJISZYN   v. WILKIE



 misinterpretation of both § 1111 and § 3.303(b).” Reply
 Br. 5; see also Appellant’s Br. 9. The misinterpretation
 Mr. Matwijiszyn appears to allege is the failure to apply
 the presumption of soundness. Appellant’s Br. 3–4, 10.
 But the Veterans Court’s prejudice analysis was expressly
 predicated on crediting Mr. Matwijiszyn’s argument “that
 the presumption of soundness should have applied.” Mat-
 wijiszyn, 2019 WL 3241655, at *5. And Mr. Matwijiszyn
 offers no basis to question that the Veterans Court did, in
 fact, apply the presumption in its analysis.
      Similarly insufficient to invoke our jurisdiction is
 Mr. Matwijiszyn’s argument that once the presumption of
 soundness is properly applied, “a manifestly different out-
 come in the form of an award of presumptive service con-
 nection was required as a matter of law.” Appellant’s Br. 4.
 This argument involves the application of law to fact and
 ultimately turns on Mr. Matwijiszyn’s disagreement with
 how the Veterans Court weighed the evidence—an issue
 beyond our jurisdiction. See 38 U.S.C. § 7292(d)(2). Con-
 sidering the facts, including the multiple uses for Thora-
 zine and the military’s categorization of Mr. Matwijiszyn’s
 in-service conditions as psychoneurotic disorders or char-
 acter and behavior disorders, rather than as psychotic dis-
 orders, the Veterans Court found that Mr. Matwijiszyn had
 failed to demonstrate that applying the presumption of
 soundness and § 3.303(b) would have changed the outcome.
 Matwijiszyn, 2019 WL 3241655, at *6–7. Reconsideration
 of this factual determination is beyond our jurisdiction.
                        CONCLUSION
     We have considered Mr. Matwijiszyn’s remaining argu-
 ments and find them equally ineffective in invoking the ju-
 risdiction of this court.     Accordingly, we dismiss
 Mr. Matwijiszyn’s appeal.
                        DISMISSED
Case: 20-1071     Document: 32     Page: 9   Filed: 11/06/2020




 MATWIJISZYN   v. WILKIE                                   9



                           COSTS
    No costs.